DETAILED ACTION
This is the second office action regarding application 16/477,596, filed July 12, 2019, is in response to the applicants arguments and amendments filed August 26, 2021. Claims 1-2, 4-5, and 13 have been amended, Claims 7-8 have been cancelled, Claim 18 is new. Claims 1-6 and 9-18 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants amendments to the claims and drawings have been deemed sufficient to overcome the previous objections and rejections previously set forth in the non-final office action mailed April 27, 2021. Applicants amendments to the drawings have been deemed sufficient to overcome the previous objections through the inclusion of descriptive text labels for the rectangular boxes, the objections are withdrawn. Applicants amendments to claims 4 and 13 have been deemed sufficient to overcome the previous 35 USC 112(b) rejections through the removal of the “in particular” phrase in claim 4 and the clarification of the node language in claim 13, the rejections are withdrawn. Applicants amendments to the claims have been deemed sufficient to overcome the previous 35 USC 103 rejections through the inclusion of language relating the specific order of steps with regards to the “buffer” in claim 1. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Prior art fails to disclose or render obvious claim 1 discloses a method for predicting future driving conditions for a vehicle, comprising the following steps: a) gathering time-dependent sensor data from sensors on board the vehicle while the vehicle is traveling on a route; b) determining a time-dependent position of the vehicle; c) associating the gathered time-dependent data with the determined time-dependent vehicle position; d) converting the time-dependent associated data into spatially equidistant associated data and creating a map depending on the spatially equidistant associated data; e) traveling the route again, the map being updated in real time depending on time- dependent associated data from the repeated traveling; f) obtaining a prediction of future driving conditions when traveling the route again, based on the determined vehicle position and the map, wherein the map is depicted by a directed graph, wherein converted time-dependent associated data are assigned to each node of the graph; and wherein for converting time-dependent associated to spatially equidistant associated data, for each new set of time-dependent associated data, depending on a distance from a last visited node of the graph and on content of a data buffer, the set of time-dependent associated data is added as an entry to the data buffer, when the distance falls below a certain predefined value corresponding to the resampling distance, the set of time-dependent associated data is added to the last visited node, wherein one entry or a plurality of entries in the data buffer are added to the last visited node with appropriate averaging, when the 
The prior art made of record below fails to disclose these specific steps occurring in the order as described additionally the prior art fails to disclose the use of a data buffer as described by claim 1. 
Some of the similar prior art that does not disclose the applicants invention: 
DE-102011117025 – Schoenhaar – teaches a method which involves detecting a position of a vehicle together with computed actual operating data of the vehicle which are stored in a memory, where the data is associated to the detected position, traveling the route again with the map being updated with the associated data and obtaining a prediction of future driving conditions when traveling the route again. However Schoenhaar does not teach wherein the map is a directed graph and data is associated with each node depending on a distance to a previous node including the use of a data buffer in this process. 
US-20160238396 – Mund – teaches a method for incremental map generation and refinement including converting associated data into spatially equidistant data points and creating a map depending on the associated data, this map is depicted by a directed graph and data is added to the nodes of the graph based on a distance to a previous node. However Mund does not teach generating a new node if the distance exceeds a predefined value nor the use of a data buffer in this process. 
US-20090005984 – Bradley – teaches an apparatus and method for transit prediction including the use of a data buffer and the use of time-dependent data, however Bradley does not teach the specific methodology of how the data is treated in the buffer, specifically adding data to nodes or creating new nodes based on the contents of the data buffer. 
US-20010020209 – Poggenburg – teaches a method and device for detecting cornering in a vehicle wherein the sensor data comprises speeds of a right hand wheel and a left hand wheel, however Poggenburg does not teach associating the data with nodes on a directed graph nor the use of a data buffer. 
DE-102009030784 -- Gehring – teaches a method for optimizing the operation of a vehicle wherein a new prediction is made when a previous prediction does not cover the current route, however Gehiring does not teach the use of a data buffer in determining the allocation of data to nodes. 
US-20090138188 – Kores – teaches a method for modeling a road network graph including the use of a data buffer, however Kores does not teach the use of the buffer as in the instant application wherein data is added to nodes based on a distance to a previous node and the contents of the data buffer.
Therefore, the prior art of record taken singly or in combination does not teach or suggest the combination of claim 1. The combination of the claimed limitations are novel and found to be allowable over the prior art. The dependent claims 2-6 and 9-18 are also allowed for at least this same reason.


Claims 1-6 and 9-18 are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER FEES whose telephone number is (303)297-4343. The examiner can normally be reached Monday-Thursday 7:30 - 5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/CHRISTOPHER GEORGE FEES/Examiner, Art Unit 3662                                                                                                                                                                                                        

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662